Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1964
Centers for Medicare &
Medicaid Services.

In the Case of: )
)

Life Care Center of Tullahoma, ) Date: June 24, 2009
(CCN: 44-5238), )
)
Petitioner, )
)

“Vee ) Docket No. C-08-253

)
)
)
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose civil money penalties of $6,550 per day against Petitioner, Life Care Center of
Tullahoma, for each day of a period that began on June 25, 2007 and which continued
through November 27, 2007.

I do not address additional civil money penalties of $100 per day that CMS imposed
against Petitioner during a period that began on November 28 and which continued
through December 6, 2007 inasmuch as Petitioner has not offered argument or evidence
challenging the imposition of these remedies. CMS’s determination to impose them is
administratively final.

In its post-hearing brief, Petitioner now asserts that the status of the $100 per day civil
money penalties is “not clear.” Petitioner’s post-hearing brief at 8. I disagree. The
record of this case is quite clear: CMS consistently asserted that it was imposing the
$100 per day penalties and Petitioner consistently failed to challenge the imposition of
these remedies. CMS asserted in a December 18, 2007 remedy notice that it sent to
Petitioner that it was imposing the $100 per day civil money penalties for deficiencies
that included Life Safety Code deficiencies that had been identified at Petitioner’s
facility. Petitioner did not challenge any of the Life Safety Code deficiencies in its
hearing request. In its pre-hearing brief CMS asserted that Petitioner had not challenged
the $100 per day penalties or the Life Safety Code deficiencies on which they were
based. Petitioner did not contest that assertion in its pre-hearing brief nor did it offer
evidence to challenge the imposition of these penalties. CMS’s pre-hearing brief at 3,
n.3; see Petitioner’s pre-hearing brief.

I. Background

Petitioner is a skilled nursing facility in Tennessee. It participates in the Medicare
program and its participation is governed by sections 1819 and 1866 of the Social
Security Act (Act) as well as by implementing regulations at 42 C.F.R. Parts 483 and
488. Its hearing rights are governed by regulations at 42 C.F.R. Part 498.

Petitioner requested a hearing to challenge CMS’s determination to impose the $6,550
per day civil money penalties that I describe at the inception of this decision. CMS
imposed these penalties on the basis of findings of noncompliance that were made during
a survey of Petitioner’s facility conducted on November 4-26, 2007 (November survey).
The case was assigned to me for a hearing and a decision and I held an in-person hearing
in Chattanooga, Tennessee, on March 12, 2009. At the hearing I received exhibits from
CMS which I identified as CMS Ex. 1 - CMS Ex. 50 and from Petitioner which I
identified as P. Ex. | — P. Ex. 81. Lalso received the cross-examination and redirect
testimony of several of CMS’s witnesses whose testimony had been provided in writing
and received as exhibits.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s determination of immediate jeopardy level non-compliance is
clearly erroneous; and

3. Civil money penalties of $6,550 per day are reasonable remedies for
Petitioner’s noncompliance.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.
1. Petitioner failed to comply substantially with Medicare participation
requirements.

In this decision I address CMS’s allegations that Petitioner failed to comply substantially
with the following Medicare regulations:

e 42 C.F.R. § 483.10(b)(11), which in pertinent part requires a skilled nursing
facility staff to consult immediately with a resident’s treating physician in the
event of a significant change in the resident’s physical, mental, or psychosocial
status. The regulation defines a significant change to be, for example,
deterioration in health, mental, or psychosocial status in either life-threatening
conditions or clinical complications. 42 C.F.R.

§ 483.10(b)(11)(B).

e 42 C.F.R. § 483.20(k)(3), which, among other things, mandates a skilled nursing
facility to provide or arrange services that meet professional standards of quality.

e 42C.F.R. § 483.25, which provides that a skilled nursing facility must provide to
each of its residents the necessary care and services to attain or maintain the
highest practicable physical, mental, and psychosocial well-being, in accordance
with that resident’s comprehensive assessment and plan of care.

e 42C.F.R. § 483.25(m)(2), which requires a facility to ensure that its residents are
free from significant medication errors.

e 42C.F.R. § 483.75, which directs that a facility be administered in a manner that
enables it to use its resources effectively and efficiently to attain or maintain the
highest practicable physical, mental, and psychosocial well-being for each of its
residents.

The allegations of noncompliance that CMS makes concerning 42 C.F.R.

§§ 483.25(10)(b)(1 1), 483.20(k)(3), and 483.25, derive in large measure from the same
evidence. I discuss the evidence in detail and the parties’ arguments about this evidence
as they relate to Petitioner’s asserted noncompliance with 42 C.F.R. § 483.25(10)(b)(11).
As I discuss, the evidence and the law overwhelmingly support my conclusion that
Petitioner failed to comply substantially with this regulation. The same evidence also
overwhelmingly supports my conclusions that Petitioner failed to comply substantially
with the requirements of 42 C.F.R. §§ 483.20(k)(3) and 483.25. Below, I explain why
that is so. However, I do not address additional evidence and arguments offered by CMS
as to Petitioner’s noncompliance with these two regulations nor do I discuss Petitioner’s
evidence and rebuttal arguments addressing CMS’s additional evidence because it is
unnecessary that I do so. The evidence that I discuss in detail is more than sufficient to
support findings of noncompliance.

There is evidence which uniquely addresses Petitioner’s noncompliance with the
requirements of 42 C.F.R. § 483.25(m)(2) and I discuss that evidence in detail. The
allegations of noncompliance with 42 C.F.R. § 483.75 derive from allegations of
noncompliance with other regulations and I discuss these allegations.

I do not address numerous additional alleged deficiencies that were cited in the
November survey report. CMS has not pressed its case concerning these additional
alleged deficiencies and argues that the alleged deficiencies that I have just cited are, in
and of themselves, sufficient to justify the civil money penalties that CMS determined to
impose. I draw no inferences — favorable or unfavorable to Petitioner — from the
noncompliance allegations that CMS elected not to pursue.

Petitioner complains bitterly that it is unfair that CMS elected to pursue only some and
not all of the deficiency findings that it alleged originally. According to Petitioner: “this
tactic is a clear violation of the administrative review provisions of the Social Security
Act and regulations, and a deprivation of the Constitutional guarantee that the
Government may not impose a penalty, nor deprive citizens of property, without due
process of law.” Petitioner’s post-hearing brief at 8.

I find this argument to be baseless. Petitioner has not shown that it has been harmed in
any respect by CMS’s election. In electing to rest its case only on five of the many
allegations of noncompliance made at the November survey CMS effectively removed all
of the other allegations from consideration. For purposes of my decision it is as if those
additional allegations were never made. They have absolutely no impact on any of my
Findings. Petitioner actually benefits from CMS’s election because, by effectively
withdrawing the lion’s share of allegations from consideration almost at the inception of
this case, CMS eliminated any need for Petitioner to defend against them. And,
Petitioner took advantage of that election because none of the arguments that Petitioner
made in its pre-hearing exchange or the evidence that it offered as part of that exchange
address the deficiency allegations that CMS elected not to pursue.

a. Petitioner failed to consult immediately with residents’
physicians concerning significant changes in the residents’
medical conditions.

A skilled nursing facility must consult immediately with a resident’s treating physician
whenever there is a significant change in that resident’s clinical condition. The
obligation of the facility is unambiguously stated in the governing regulation. 42 C.F.R.
§ 483.10(b)(11)(B). The regulation requires consultation — and not mere notification —
and it requires that such consultation take place immediately whenever a significant
change is detected and not at some later time or date.
The regulation highlights the role of a nurse in a skilled nursing facility as a primary
caregiver who works under the supervision and control of a physician. It is premised on
the reality that it is the nurse who will almost always be the first to observe a significant
change in a resident’s medical condition inasmuch as the nursing staff is present at a
skilled nursing facility at all times while the physician is not. But, it is premised also on
the reality that a nurse is not an independent contractor who is free to make medical
judgments that are within a physician’s unique training and authority. Thus, the
regulation assures that the nurse functions as the physician’s eyes and ears but that he or
she also does not overstep the boundaries of his or her professional training and license.

As was testified to by CMS’s expert physician, James K. Schmitt, M.D., nurses
administer care under the supervision of physicians. CMS Ex. 50, at 3. A nurse may not
take matters into his or her own hands and make decisions that must be made by a
physician. Aside from violating nursing standards of care such a practice would be very
dangerous to the health of the facility resident. Id.

Petitioner’s nursing staff failed systemically to comply with the consultation requirement.
In failing to consult they violated professionally recognized standards of care that put
limits on what they could do without physician supervision. The weight of the evidence
establishes that:

e Although Petitioner had a protocol for notifying residents’ treating physicians in
instances of diabetic hypo- or hyperglycemia its nursing staff consistently ignored
that protocol. Physicians were not consulted on dozens of occasions about
dangerously abnormal resident blood sugar levels.

e The staff failed to consult with residents’ treating physicians even when residents
were manifesting signs of grave deterioration in their medical conditions. These
failures included instances where residents were non-responsive in the presence of
extreme hypoglycemia and another instance in which a resident was suffering
from a dangerous potassium imbalance and an abnormally slow heartbeat.

' Petitioner’s medical director, who was the treating physician for many of the residents
whose care I discuss explicitly in this decision, employed a nurse practitioner to visit the
facility and provide care on his behalf. For purposes of this decision I put the nurse
practitioner on the same footing as the physician who employed her. I would not have
found Petitioner to be deficient had its staff consulted with the nurse practitioner in those
circumstances where physician consultation was obligatory.
e On numerous occasions Petitioner’s nursing staff took measures to counter
residents’ severe hypoglycemia without consulting the residents’ treating
physicians. Thus, staff was unaware whether a resident’s physician would have
ordered a different treatment or rejected the treatment opted for by the staff.

Diabetes is a serious medical condition and, if not treated effectively, can cause grave
harm to its victims. The condition can be lethal. There are particular risks of harm
associated with hypoglycemia (abnormally low levels of sugar in an individual’s blood).
A decline in a patient’s blood sugar to a level of below 60 milligrams per deciliter
(mg/dl) is a significant medical event because it can precipitate very grave and even life-
threatening medical consequences. At a blood sugar level of below 60 mg/dl an
individual is likely to experience the sudden onset of seizures, coma, and death. CMS
Ex. 50, at 3.

A decline in a resident’s blood sugar level to below 60 mg/dl is a “significant change” in
a resident’s condition within the regulatory definition of that term because it is a clinical
complication that can cause severe damage or even death. Blood sugar levels that low
thus require physician consultation by a facility’s nursing staff.

At some point Petitioner recognized the need for physician consultation when residents’
blood sugar levels fell below 60 because it developed and implemented a protocol for
dealing with hypo- and hyperglycemia which required at least notification of physicians
of such events. That protocol continued to govern the nursing staff's performance of
their duties through the November survey. It instructed the nursing staff to:

NOTIFY MD OF BS LESS THAN 60 AND GREATER THAN 360

in those circumstances where residents were found to be either hypo- or hyperglycemic.
CMS Ex. 12, at 12, 13 (capitalization in original). This instruction was featured
prominently in the treatment administration record that Petitioner maintained for each of
its diabetic residents. /d. at 11-13. The protocol was restated in specific orders that
physicians gave for residents. P. Ex. 15, at 4; P. Ex. 35, at 2; P. Ex. 54, at 6. It was also
restated on other forms that Petitioner used to record care given to residents by its nursing
staff. CMS Ex. 39, at 3; P. Ex. 37, at 1.

The diabetes protocol is consistent with another document which Petitioner’s staff gave
to surveyors during the November survey after the surveyors asked the staff to produce
any and all written policies and protocols regarding diabetic care and hypoglycemic
crises. Tr. at 53-54, 86-88; CMS Ex. 39. The document that Petitioner’s staff gave to the
surveyors is evidently part of a larger document entitled “Life Care Centers of America,
Inc., Emergency Procedures, Chapter 19.” CMS Ex. 39, at 1. It specifies that the
resident’ s:
[p]hysician is immediately notified when any resident who receives insulin
exhibits altered behavior or mental/physical state consistent with
hyperglycemia or hypoglycemia.

If attending physician cannot be reached promptly, notify . . . [Petitioner’s]
medical director. . . .

Id.

Petitioner’s diabetes protocol was routinely ignored by its nursing staff. On dozens of
occasions residents at Petitioner’s facility were documented as having blood sugars at
below 60 or above 360 and the nursing staff failed to notify — much less consult with —
residents’ treating physicians. CMS’s post-hearing brief, attachment A and exhibits cited
therein.”

I find these repeated failures by the nursing staff to consult with residents’ physicians to
be obvious noncompliance with the regulation’s consultation requirement. As I discuss
above, a drop in a resident’s blood sugar to a level of below 60 is a significant change by
any measure because it can precipitate dangerous and even irreversible consequences for
that individual. Failure to consult in such circumstances endangered the safety of
residents because it meant that nurses were failing to perform their duty to provide
critical information to the treating physician. It also endangered the residents’ safety
because, in failing to consult, the nursing staff frequently made medical judgments that
they were not qualified to make.

> Attachment A is a summary prepared by CMS’s counsel and based on exhibits that are
in evidence. It is advocacy and not evidence, but it documents a great many instances
which are illustrated by exhibits in evidence in which residents had blood sugar levels of
less than 60 or more than 360 but where Petitioner’s nursing staff failed to consult with
the residents’ physicians. Petitioner objects to my considering the attachment,
contending that it has been unfairly ambushed by a new exhibit. I find its objections to
be without merit. Petitioner’s argument to the contrary, there is nothing new referenced
in the attachment, it recites only evidence that Petitioner did not object to my receiving.
Petitioner has not identified a single citation in the attachment which it contends to be
inaccurate. Petitioner asserts also that the attachment is offered as an apparent effort to
support new or revived allegations of noncompliance that CMS did not previously
advocate. That is incorrect. The attachment merely illustrates examples of those
contentions that CMS made throughout the case.
The failure here is particularly egregious because the nursing staff routinely defied
explicit orders that had been given to them by residents’ treating physicians to consult in
the event of blood sugar levels below 60 or above 360. P. Ex. 15, at 4; P. Ex. 35, at 2; P.
Ex. 54, at 6. Thus, the staff assumed a role that they had been ordered directly not to
assume, and made medical treatment decisions that only physicians were qualified to
make.

This wholesale noncompliance with Petitioner’s protocol and physicians’ orders included
instances where residents were manifesting signs of extreme hypoglycemia. These
instances involve three of Petitioner’s diabetic residents, identified as Residents #s 18,
27, and 40. Each of these residents had a written physician’s order directing the staff to
notify the physician if blood sugar levels were below 60 or above 360. P. Ex. 15, at 4; P.
Ex. 35, at 2; P. Ex. 54, at 6.

Resident # 18 suffered hypoglycemic episodes on October 20, 21, 24, 26, and 27, 2007.7
CMS Ex. 12, at 12, 14, 16. On October 20 and 26 the resident had blood sugar levels of
39 mg/dl and 47 mg/dl, respectively. Jd. at 12, 14. On none of these occasions did
Petitioner’s nursing staff consult with the resident’s treating physician. On October 27,
2007 the resident experienced signs of life-threatening hypoglycemia, including a blood
sugar level of 20 mg/dl, convulsions, diaphoresis, and an inability to speak or swallow.
Id. at 16. Then, the staff called the treating physician, but only after 30 minutes had
transpired from the staffs discovery of the resident in a nonresponsive state. P. Ex. 18, at
3.

Resident # 27 experienced obvious signs of hypoglycemic crises on two occasions, June
25 and July 21, 2007. On neither occasion did Petitioner’s nursing staff consult with the
resident’s treating physician. On June 25 the resident had a blood glucose level of 32
mg/dl. The resident was reported to be lethargic, staring blankly, mumbling to herself,
and her extremities were twitching involuntarily. CMS Ex. 17, at 15. On July 21, the
resident’s blood glucose level was recorded at 40 mg/dl. The resident was reported to be
very groggy and unable to walk. Id. at 16.

Resident # 40 displayed obvious signs of a hypoglycemic crisis on September 11, 2007.
CMS Ex. 26, at 19. On this occasion the resident’s blood sugar was recorded at 28
mg/dl. Her skin was cool and clammy, her head was wet with sweat, and the resident
was slow to react to stimuli. /d. But, as with the other residents whose care I discuss,
Petitioner’s nursing staff elected to treat Resident # 40 without consulting with the
resident’s treating physician.

* As I shall discuss these episodes were likely the consequence of Petitioner’s nursing
staff administering overdoses of insulin to the resident. The staff failed to consult
immediately concerning any of these incidents thus depriving the resident’s physician the
opportunity to assess whether the incidents were caused by insulin overdoses.
The nursing staff’s failures to consult with residents’ physicians during medical crises
were not exclusively confined to hypoglycemic events. Resident # 56 was an individual
who had suffered from severe bradycardia (abnormally slow heart beat) and
hyperkalemia (abnormally elevated serum potassium). CMS Ex. 36, at 10-11. The two
problems are linked because abnormally elevated potassium levels can impair heart
muscle function, can cause slowed heart beats, and can actually cause the heart to cease
beating entirely. CMS Ex. 50, at 6. On November 2, 2007, the resident’s treating
physician ordered that the staff perform a test called a Basic Metabolic Panel (BMP),
weekly. The physician additionally ordered that the nursing staff perform a “stat” BMP
whenever the resident’s pulse was below 50 beats per minute. CMS Ex. 36, at 5.

On November 4, 2007, at 1:55 a.m., the resident awoke with a sudden onset of shortness
of breath and extreme anxiety. Petitioner’s nursing staff recorded the resident’s heart rate
at 45 beats per minute. CMS Ex. 36, at 6. A stat BMP was ordered and, at 3:00 a.m., the
laboratory reported that the resident’s potassium level was critically high. Jd. at 6, 9.
Petitioner’s nursing staff faxed the laboratory report to the physician’s office at 3:25 a.m.
on November 4. However, staff waited until 6:00 a.m., an additional two and one-half
hours, before contacting the physician directly. Jd. The physician, upon learning about
the resident’s condition, ordered that she be transferred immediately to a hospital
emergency room for evaluation.

The delay in consulting with Resident # 56’s physician about the resident’s bradycardia
and elevated potassium levels — as with the failure to consult with other residents’
physicians about their hypoglycemic episodes — put this resident at grave risk for adverse
consequences. Cardiac arrest was a likely outcome for this resident in the absence of
immediate and urgent care. CMS Ex. 47, at 9-10; CMS Ex. 48, at 16-17; CMS Ex. 50, at
6.

Petitioner’s staff often took matters into their own hands to address residents’ medical
crises without any physician input. Physicians were thus deprived of the opportunity to
direct the care immediately provided to residents to address their crises. Such unguided
treatment decisions pervaded the care that Petitioner’s nursing staff provided to Residents
#s 18, 27, and 40. For example, Petitioner’s staff repeatedly treated the hypoglycemic
crises experienced by Resident # 27 without consulting the resident’s physician as to
which measures would be appropriate. CMS Ex. 17, at 16.

The treatment decisions that the staff made without physician consultation endangered
Petitioner’s residents. The staff denied the residents’ treating physicians the
opportunities to: make medication and/or insulin adjustments; direct the amount and type
of food or medication to be given; and to monitor the resident’s serum glucose levels
10

after they were boosted. CMS Ex. 50, at 5. Most significantly, the staff received no
input from physicians concerning whether and how to monitor residents for possible
rebound or plunging of serum glucose levels, which could have caused the residents to
suffer seizures, coma, or death. Id.

Physicians were also deprived of the opportunity to consider whether their overall
treatment regimes for residents were inappropriate or needed to be adjusted. For
example, and as I discuss in more detail below, the weight of the evidence in this case
proves that Petitioner’s staff—as a consequence of its misreading of a hospital discharge
report — gave overdoses of insulin to Resident # 18. These overdoses almost certainly
contributed to the resident’s hypoglycemic episodes. Had Petitioner’s staff carried out its
obligations and consulted with the resident’s physician at the first signs of hypoglycemia,
the insulin administration error might have been discovered earlier and the resident might
have been spared the ordeal of multiple hypoglycemic episodes.

For the most part Petitioner does not argue that its nursing staff consulted with residents’
physicians in the situations that I have described. Rather, it contends that its staff’s
actions were appropriate and consistent with regulatory requirements despite the staff's
failures to consult. I have considered the arguments that Petitioner offered as defenses
for its staffs conduct and I find them to be unpersuasive. Petitioner’s arguments mainly
are of a series of straw men and encompass a collection of statements comprising
assertions that are based on fact contentions that are either not supported by, or which
mischaracterize, the evidence.

Petitioner begins by arguing that the protocols and the physicians’ orders that I have
discussed at length in this decision did not really control the nursing staff’s care of
diabetic residents. It asserts that there were additional protocols that apparently overrode
those that I have discussed and which really were Petitioner’s guidelines for diabetic care.
These other protocols, according to Petitioner, did not require notification of or
consultation with treating physicians when residents’ blood sugar levels fell below 60.

As support for this argument Petitioner relies on an exhibit entitled “Life Care Centers of
America, Inc., Diabetic Care, Chapter 3.” P. Ex. 7. Petitioner would have me infer that it
is this exhibit which Petitioner used to give primary guidance to its staff for addressing
diabetic crises. Petitioner’s post-hearing brief at 17-18. The exhibit does not instruct
nursing staff to consult with a resident’s physician about a hypo- or hyperglycemic
episode except when a resident fails to respond to treatment. Jd. at 6.

Petitioner has established no foundation that would support an inference that the exhibit
actually instructed its staff in the performance of their duties and for that reason I find it
to be irrelevant. Petitioner’s staff did not provide it to surveyors during the November
survey when the surveyors explicitly requested that Petitioner furnish them with its
11

diabetes treatment protocol. See Tr. at 53-54, 86-88." None of Petitioner’s nursing staff
testified that the document actually was relied on by the staff during the events which are
the subject of this case.

But, even if the exhibit was utilized at Petitioner’s facility during the relevant time
period, it is not inconsistent with the protocol requiring physician notification when
residents’ blood sugar levels fell below 60. Nothing in the exhibit contradicts the
instructions given by Petitioner’s protocol and physicians’ orders that residents’
physicians must be notified whenever the residents’ blood sugar levels fall below 60.
The exhibit mandates physician consultation when a resident’s hypoglycemia is
unresponsive to treatment but it does not preclude consultation in other circumstances.

Petitioner asserts that the purported protocol in P. Ex. 7 actually was one of three
protocols that its staff utilized in treating diabetic residents. Petitioner’s post-hearing
brief at 18. The second protocol, according to Petitioner, is that which is stated at CMS
Ex. 39, at 1. This is the statement, which I have discussed, mandating Petitioner’s staff to
communicate immediately with a resident’s treating physician whenever a resident who
is receiving insulin manifests altered behavior or a mental/physical state consistent with
yper- or hypoglycemia. /d. But, although Petitioner acknowledges the existence of this
instruction, it fails to explain why its staff did not follow it. As I have discussed, CMS
offered unchallenged evidence showing that three of Petitioner’s residents, Residents #s
18, 27, and 40, on several occasions manifested signs that would have mandated
immediate physician consultation pursuant to Petitioner’s “second” protocol and yet, staff
did not consult.

The third alleged protocol offered by Petitioner is in evidence as CMS Ex. 39, at 3. This,
according to Petitioner, is a “blank flow sheet” that matches insulin doses with blood
sugar measurements. Petitioner’s post-hearing brief at 19. The document contains the
explicit instruction which I have discussed telling Petitioner’s staff to notify a resident’s
treating physician whenever the resident’s blood sugar level was less than 60 or greater
than 360. Petitioner acknowledges that this was indeed a document utilized by Petitioner
in providing care to its diabetic residents. But, Petitioner strongly disputes any
“interpretation” of the document’s instruction that the staff must notify a resident’s
physician of a resident’s blood sugar level of less than 60 or greater than 360. Jd.
According to Petitioner, the correct interpretation of this instruction (and physicians’
orders which repeat it) can only be made by weighing the expert testimony of Petitioner’s
witnesses against the evidence offered by CMS. Petitioner’s post-hearing brief at 19.

+ What the staff did furnish to the surveyors is the protocol that I have discussed
previously.
12

I disagree that the instructions that Petitioner — and the residents’ treating physicians —
gave to Petitioner’s nursing staff are in any respect ambiguous or subject to
interpretation. The requirement of physician notification when a resident’s blood sugar
level falls below 60 could not be stated more explicitly than it was in the documents
utilized by Petitioner for diabetes care or in the orders given by residents’ treating
physicians. Furthermore, no member of Petitioner’s staff testified that anyone interpreted
these instructions to require anything other than that which was explicitly stated.° For
this reason, I conclude that Petitioner’s experts’ purported interpretations of Petitioner’s
diabetes are unpersuasive efforts to deny the obvious.

Moreover, no amount of expert opinion can cover up the obvious failure of Petitioner’s
nursing staff to provide care that complied with regulatory requirements and
professionally recognized standards of care. There were residents at Petitioner’s facility
whose hypoglycemia caused them to manifest grave — even life-threatening — signs,
including non-responsiveness and loss of control over their extremities, and even then,
Petitioner’s staff failed to consult with these residents’ physicians.

Petitioner contends that its nursing staff did nothing out of the ordinary in failing to
consult with physicians concerning residents’ abnormal blood sugar levels. It argues that
it would be naive to find that a facility such as Petitioner’s would be obligated to disturb
physicians for problems that its nursing staff handled as part of their routine duties. With
regard to Petitioner’s protocol that required notification of blood sugar levels below 60
and above 360, Petitioner claims that the only reasonable interpretation of this protocol is
that it did not obligate the staff to consult in instances where blood sugar was abnormally
low or high but where the staff was able to control the problem without physician
intervention.

As support for this argument Petitioner relies heavily on the testimony of its expert, John
B. Standridge, M.D. P. Ex. 79, at 2-11. I find this witness’ testimony not to be
persuasive, primarily because it does not address what actually happened at Petitioner’s
facility. Rather, and in keeping with Petitioner’s overall approach to this case, Dr.
Standridge premises his testimony on a series of characterizations that are simply
unsupported by the evidence of record.

Thus, Dr. Standridge never discusses directly either Petitioner’s diabetes protocol or the
explicit physician orders that were issued in conformity with that protocol. Nor does Dr.
Standridge account for the failure of the staff to explain their noncompliance with the
protocol and orders. Indeed, Dr. Standridge does not draw any of his conclusions from
first-hand knowledge of what happened at Petitioner’s facility.

* Petitioner offered no testimony from any of its nursing staff.
13

I do not question Dr. Standridge’s qualifications as an expert in family medicine or as a
director of a long-term care facility. However, as I read his testimony, it is carefully
hedged to avoid confronting head on the evidence of noncompliance that is at the heart of
this case. Dr. Standridge opines that:

A citation for not bothering a busy multitasking rural physician for a blood
sugar slightly outside the general parameters demonstrates to me,
overzealousness on the part of a surveyor, not substandard care. Yet this

P. Ex. 79, at 4. This assertion is the first of several that are not based on the evidence.
This case does not involve “citation[s] for not bothering a . . . physician for a blood sugar
slightly outside the general parameters . . .”

The specific incidents of non-consultation cited by CMS and which I have discussed
included instances in which residents of Petitioner’s facility were hypoglycemic to the
extent that they were in imminent danger of severe harm. Some of these residents were
so compromised that they suffered from altered mental states, were non-responsive, or
displayed uncontrolled movement of their extremities. These residents had blood sugar
levels recorded as low as 20 mg/dl. That is a far cry from a slight deviation from
acceptable blood sugar parameters. I note, furthermore, that at no point in his testimony
does Dr. Standridge explicitly characterize a blood sugar of below 60 as a slight deviation
from general parameters. Nor does he ever explain what a slight deviation might consist
of.

Indeed, what Dr. Standridge and Petitioner avoid addressing is the fact that Petitioner
decided that resident blood sugar levels below 60 were serious and not slight changes.
That is the whole point of establishing a protocol for physician consultation. If Petitioner
and its staff concluded that a blood sugar level of below 60 was not serious, then why
have a protocol that explicitly directs consultation in such instances? None of
Petitioner’s witnesses attempted to answer that question.

Dr. Standrige makes a second incorrect characterization by asserting that:

Nurses obviously must follow physician orders, but orders must be
interpreted correctly, and proper interpretation of an order requires
consideration of both the applicable standard of care, as well as the context
of the order.

P. Ex. 79, at 4. However, the physicians’ orders that Petitioner’s nursing staff violated in
this case were plainly written. There was neither ambiguity nor “context” to these orders
that made them subject to interpretation. This is not a case in which there is evidence
showing that a facility staff, when confronted with ambiguous or conflicting orders and
14

protocols, made informed judgments about how to comply with them. There is no
evidence whatsoever to show that the staff ever discussed Petitioner’s diabetes protocol
or physicians’ orders in order to determine their appropriate meaning and application.°

Dr. Standridge also asserts that “the surveyors’ opinions . . . are based on exaggeration of
the seriousness of most high or low blood sugar readings.” P. Ex. 79, at 6. This
testimony is given to support the apparent argument that the surveyors who conducted the
November survey were wrong in concluding that the blood sugar readings that
Petitioner’s staff failed to report were significant.

This assertion again mischaracterizes CMS’s allegations. It was not the surveyors, but
Petitioner, who determined that a blood sugar level of below 60 was a significant event
that triggered the need for physician consultation. The issue here is whether Petitioner
ailed to comply with professionally recognized standards of care as expressed in its own
protocol and in physicians’ orders. Moreover, the credible expert testimony in this case
— which mirrors precisely that which Petitioner told its staff— is that blood sugar level
readings below 60 are significant. CMS Ex. 50, at 3. Dr. Standridge never states in his
testimony that he disagrees with that conclusion.

Dr. Standridge asserts that:

The correct interpretation of the order to “notify the physician” in the event
of high or low blood sugar is to call the physician’s office, or the on-call
physician, for instructions in an emergency, or if the patient is exhibiting
serious symptoms of high or low blood sugar, or if the routine interventions
provided by the protocol are not effective.

P. Ex. 79, at 9. This is yet another assertion based on a mischaracterization. Petitioner’s
policy was not to notify the physician in the event of a blood sugar level that was merely
“high” or “low.” Petitioner adopted, and physicians ordered, a specific protocol with
specific trigger numbers in it. Dr. Standridge, his testimony notwithstanding, never
explains why the trigger numbers in Petitioners’ protocol were unreasonable. Nor does
Dr. Standridge reconcile his testimony with the fact that three of Petitioner’s residents on

° Petitioner argues that: “As a practical and legal matter it is unclear how Petitioner and
its physicians are supposed to be on notice that they cannot rely on what is being taught
at the nearby medical school simply because CMS takes a different position to ‘win’ ina
particular enforcement case.” Petitioner’s post-hearing brief at 21. I am assuming that
Petitioner is asserting that Dr. Standridge’s testimony mirrors that which he teaches as a
member of the faculty of the University of Tennessee Health Science Center College of
Medicine, Chattanooga. There is nothing in Dr. Standridge’s testimony that suggests that
he teaches his students that it is permissible for staff nurses to ignore physicians’ explicit
written orders.
15

several occasions were exhibiting serious signs of low blood sugar and, still, Petitioner’s
staff failed to consult. Indeed, it is reasonable to conclude that Petitioner was
noncompliant even if one assesses Petitioner solely based on Dr. Standridge’s
interpretation of Petitioner’s protocol and physicians’ orders and the facts of this case.

Another mischaracterization asserted by Dr. Standridge and Petitioner is that CMS
premises its case on assertions that the nursing staff initiated emergency treatment of
hypoglycemic residents before the staff contacted the residents’ treating physicians. But,
that is not the basis of CMS’s case. One can debate whether a phone call to the physician
should have been made in each case of hypoglycemia before any treatment was initiated.
But, in fact, that question is moot because what happened here is very different. In this
case the staff provided emergency treatment (snacks, sugar, glycogen) to hypoglycemic
residents without ever consulting treating physicians. Thus, the treating physicians were
never made aware contemporaneously of what the staff was doing for the residents and
were never given an opportunity to modify, alter, or redirect treatment.

Dr. Standridge and Petitioner also suggest that CMS failed to take into consideration a
unique aspect of Petitioner’s operations that allegedly obviated the need for physician
consultation. The allegedly unique aspect is that Petitioner’s medical director and other
attending physicians at Petitioner’s facility rely on the advice and assistance of a nurse
practitioner to evaluate and deal with routine issues, including most high and low blood
sugar issues, and to communicate with them more significant issues requiring their
personal attention. Petitioner’s post-hearing brief at 22. Petitioner argues that
communications with the nurse practitioner were an acceptable substitute for
communications directly with the residents’ treating physicians.

As I state above at n.1, I would evaluate this case very differently were there any
evidence that Petitioner’s staff consulted immediately with the nurse practitioner about
residents’ hypoglycemic episodes. But there is none. There is not a single record
showing a contemporaneous communication with the nurse practitioner during a
resident’s hypoglycemic episode.

The regulation’s requirement that there must be immediate communication with a
resident’s physician in the event of a significant medical change means exactly what it
says. “Immediate” does not mean hours later or the next day. The fact that the nurse
practitioner may have been apprised at some point after the fact about the residents’
hypoglycemic episodes and the care that Petitioner provided for these residents is not
compliance with the regulation’s requirement for immediate consultation.
16

At bottom, Petitioner’s arguments devolve into an assertion that it would be unrealistic to
expect physicians to become involved with every instance of hypo- or hyperglycemia in a
nursing facility such as Petitioner’s. Petitioner asserts that it has several dozen diabetic
residents at any time. Petitioner’s post-hearing brief at 3. According to Petitioner, its
medical director, John Patsimas, M.D., practices in rural Tennessee and has many,
“perhaps thousands”, of active patients. /d. Thus, according to Petitioner:

It is not possible, nor is it desirable, for busy physicians to consult
immediately regarding every blood sugar issue experienced by residents of
nursing facilities that have nurses available to address such issues according
to routine protocols.

Id.
Petitioner attempts to reinforce this argument with Dr. Patsimas’ testimony:

It is not reasonable for a nursing facility to call me, or any of . . . [the
residents’ treating physicians] about relatively trivial or routine matters at
any time, but certainly not in the middle of the night or on weekends (when
my nurse or receptionist cannot filter the calls), especially to report about
matters that do not require my intervention. . . . There literally would not be
enough hours in the day for me to attend to serious matters, conduct my
office practice, etc. — not to mention get time off— unless I could rely upon
a nursing facility staff's professional judgment about matters such as
whether a routine intervention for a high or low blood sugar has produced
the intended result.

P. Ex. 81, at 6. But, these assertions once again mischaracterize the record. The failures
to consult that are the basis for CMS’s assertions of noncompliance were not occasioned
by relatively trivial or routine hypoglycemic events. There were instances where
residents’ blood sugar fell to life-threatening levels and there were no immediate
consultations. Moreover, it was Dr. Patsimas, in his role as medical director and the
residents’ treating physician, who decided that blood sugar levels of below 60 were
serious, that such results necessitated physician consultation, and who issued orders to
that effect.’

’ Dr. Patsimas’ testimony is self-serving and not credible. As medical director, he was
responsible for insuring that facility protocols and physicians’ orders, including
Petitioner’s diabetes protocol and his own orders directing notification if blood sugars fell
below 60, were carried out by the nursing staff. I view his testimony as an after the fact
attempt to justify his failure to discharge his responsibilities.
17

The “physicians were too busy to be bothered” argument is offensive. Petitioner agreed
to comply with Medicare participation requirements when it applied to qualify for
Medicare reimbursement for residents of its facility. That agreement included doing
whatever was necessary to assure that all Medicare participationrequirements were
complied with scrupulously. Petitioner cannot justify failure to comply on the grounds
that the physicians with whom it dealt — especially its medical director — were too busy to
provide requisite care. Nor can it excuse providing care of a second-rate and inferior
quality by contending that its circumstances are somehow unique.

Petitioner argues additionally that the care it provided to Residents #s 18, 27, 40, and 56
complied with all relevant Medicare participation requirements. As to Resident # 18,
Petitioner argues that calling the resident’s physician on October 27, 2007, 30 minutes
after the resident was discovered in convulsions due to hypoglycemia, complied with the
regulation’s requirement for immediate consultation. I disagree. The resident’s
condition obviously was extremely grave and time was of the essence. In that situation
Petitioner’s staff was obligated to do exactly what the regulation required, and that was to
consult with the physician immediately upon discovery of the resident in her
ypoglycemic state and not to wait.

Petitioner contends that, on the morning of October 27 its nursing staff was faced with an
“either or” situation. According to Petitioner, either the staff could have immediately
initiated treatment in order to address the resident’s critical hypoglycemia or it could

ave consulted with the treating physician and waited to begin caring for the resident
until consultations were concluded. It argues that it made the right choice — to treat
Resident # 18 — given that time was of the essence and should not now be penalized for
making that choice.

However, this “either or” construct is specious because Petitioner’s argument ignores the
obvious. There was nothing to prevent Petitioner’s staff from initiating emergency
measures on that occasion and simultaneously consulting with the treating physician.
Petitioner has not asserted that its staff was so limited on the 27" that a nurse could not
have called the physician while another nurse simultaneously began providing emergency
care to the resident.

Petitioner makes a somewhat similar argument concerning the care that its staff gave to
Resident #27. With respect to that resident’s hypoglycemic episode of June 25, 2007 —
when the resident’s blood sugar level fell to 32 mg/dl and the resident was observed to
ave lost control of her extremities among other things — Petitioner contends that the staff
in fact consulted with the nurse practitioner who represented Dr. Patsimas. Petitioner’s

18

post-hearing brief at 42. However, the nurse practitioner’s note which Petitioner cites as
support for this contention shows only that the nurse practitioner became aware of the
resident’s hypoglycemic event hours after the fact. P. Ex. 39, at 2. It does not document
any consultation much less immediate consultation.®

As respects Resident # 40, Petitioner’s argument seems to be that failure to consult with
the resident’s physician for the resident’s hypoglycemic episode on September 11, 2007
should not be regarded as evidence of a deficiency because the overall diabetes care that
Petitioner’s staff gave to the resident was good. Petitioner’s post-hearing brief at 46-48.
Petitioner argues also that the resident had uncontrolled diabetes, seemingly asserting that
the resident’s hypoglycemic episode was not a major event when viewed in that context.
And, finally, Petitioner contends that CMS’s assertions of noncompliance are
exaggerated because the resident ate her entire breakfast on the morning of September 11.
Id.

But, Petitioner has offered nothing to counter persuasive evidence showing that the
resident’s hypoglycemic episode on September 11 mandated immediate physician
consultation. It is no exaggeration to characterize the event of that morning as potentially
life-threatening. On the morning of September 11 the resident’s blood sugar fell to a
level of 28 mg/dl and the resident showed signs of confusion. Petitioner’s own protocol,
the resident’s physician’s orders, and commonly accepted nursing standards of care all
demanded that the resident’s physician be consulted immediately. Petitioner’s failure to
provide necessary care on that date is not excused by the resident’s possibly uncontrolled
diabetes or the ostensibly good care that may have been provided to the resident on other
dates and occasions.

In the case of Resident # 56, Petitioner avers that it makes no excuse for the nursing
staff’s failure to consult immediately with the resident’s treating physician on November
4, 2007, when the resident experienced an episode of bradycardia coupled with elevated
serum potassium levels. However, according to Petitioner, this lapse is not evidence of
any systemic problem at Petitioner’s facility. Additionally, according to Petitioner, any
deficiency evidenced by the failure to consult cannot be characterized as serious because
the resident allegedly suffered no harm from the lapse.

I disagree with both of these arguments. First, the staff’s failure to consult in the case of
Resident # 56 supports other evidence of a systemic failure by Petitioner’s staff to
comprehend its responsibility to consult immediately with treating physicians when
residents experienced significant medical changes in their conditions. It is part of a broad
pattern of failures to consult when consultation was mandatory.

* Petitioner did not call the nurse practitioner as a witness so there is no testimony from
her that describes whether and when she was consulted.
19

Second, Petitioner’s assertion that deficient conduct should be excused because a resident
allegedly sustained no harm from that conduct is simply wrong as a matter of law.

Actual harm certainly can be relevant to deciding whether a facility was deficient but it is
not a necessary element of a finding of noncompliance. The issue here is whether
noncompliant conduct created a potential for harm. The evidence in this case amply
supports my conclusion that the potential for harm existed in abundance.

b. Petitioner failed to provide or arrange services that met
professional standards of quality.

A skilled nursing facility is obligated by 42 C.F.R. § 483.20(k)(2) to provide care and
services that meet professional standards of quality. There is no ambiguity to this
regulation. It imposes on all skilled nursing facilities the duty to provide care
commensurate with those standards of care that are recognized and widely practiced by
the nursing profession.

The evidence that I discuss at Part a. of this Finding establishes plainly that Petitioner
failed to provide or arrange services that met professional standards of quality in
providing care to its diabetic residents and also to Resident #56. The failures of the
nursing staff consisted of at least the following:

e Failure to comply with Petitioner’s written diabetes protocol;
e Failure to comply with physicians’ orders; and

e Failure to consult with treating physicians about potentially life-threatening
medical crises experienced by residents of the facility and the treatments that the
staff initiated to address these crises.

These were egregious failures to comply with professionally recognized standards of
care. Nursing standards of practice absolutely require compliance with a facility’s
standard protocols and with physicians’ orders. CMS Ex. 47, at 4-5. And, they require
consultation with physicians in every instance where a resident is exposed to potentially
life-threatening complications of a medical condition as was the case here. CMS Ex. 50,
at 3-4.

Petitioner asserts that CMS offered “no evidence at all regarding generally accepted — or
generally available — published standards [of care].” Petitioner’s post-hearing brief at 60.
Petitioner seems to premise this statement on an assertion that standards of care, in order
to be generally accepted, must be contained in published professionally utilized
textbooks, journals, or other similar documents. It argues that CMS’s case against
Petitioner fails because CMS did not offer as exhibits the published documents which
explicate applicable standards of care.
20

I find this argument to be without merit. CMS relied on the professional opinions of two
of the surveyors, both nurses, who conducted the November survey and of a physician
whose field of expertise includes geriatric care. CMS Ex. 47; CMS Ex. 48; CMS Ex. 50.
The opinions of these experts are well-founded. Their knowledge, based on years of
experience and professional training is, in my opinion, equal to anything that CMS might
have found in a medical or nursing text. Petitioner’s counsel cross-examined each of
these witnesses at length and nothing was said by them during their cross-examination
that undercut their credibility.

Petitioner also asserts that the standards enunciated by CMS’s witnesses are “‘ad hoc,
unpublished, and unknowable.” Petitioner’s post-hearing brief at 61. I disagree with
Petitioner’s characterization of these standards. The credible testimony of CMS’s
witnesses satisfies me that these standards — far from being obscure or ad hoc — are basic
to the nursing profession. Indeed, I note that Petitioner’s own witnesses never directly
challenged the standards enunciated by CMS’s experts. No witness whose testimony was
offered by Petitioner averred, for example, that it is acceptable nursing practice for a
nurse to disregard a physician’s written order. Nor did any of them suggest that a nurse
should be free to ignore a facility’s express protocol for dealing with a particular medical
event.

c. Petitioner failed to provide its residents with the necessary care
and services to attain or maintain the highest practicable physical,
mental, and psychosocial well-being, in accordance with the
residents’ comprehensive assessment and plan of care.

The duty that is imposed on a skilled nursing facility by 42 C.F.R. § 483.25 is to provide
each resident with services that are in accordance with the resident’s comprehensive plan
of care and which operate towards achieving the objective of enabling the resident to
attain the highest possible level of physical, mental, and psychosocial well-being.

CMS argues, essentially, that the evidence which I have described at Part a. of this
Finding establishes defects in Petitioner’s nursing care that were so fundamental and
widespread that residents could not be assured of receiving the care and treatment that
was necessitated by their medical conditions. CMS’s post-hearing

brief at 26. More specifically, it points to the complete failure of Petitioner’s staff to
comply with the facility’s diabetes protocol as an example of how the staff systematically
failed to provide mandated care to residents.
21

I find CMS’s arguments to be persuasive. The evidence in this case establishes
overwhelmingly that Petitioner’s nursing staff disregarded wholesale the express
protocols and orders that had been issued to govern the care of diabetic residents. It
establishes also that the staff failed to understand, even in the gravest of medical
circumstances — as with the cases of Residents #s 18, 27, 40, and 56 — the need to operate
under the control and supervision of physicians, and not as independent contractors.

Petitioner argues that CMS presented “no evidence at all to address the Section 483.25
element that some resident actually failed to achieve his or her highest practicable level
of function.” Petitioner’s post-hearing brief at 60. But, “actual failure” to achieve a level
of function is not a measure of a facility’s compliance under the regulation. The issue is
whether a facility offers the requisite services — which would include complying with
physician orders or internal facility care protocols — not whether, in any case, the services
provided caused the resident to achieve some measurable result.

d. Petitioner failed to ensure that its residents were free from
significant medication errors.

On more than one occasion Petitioner gave residents medications in dosages that had not
been prescribed. Staff misfeasance in medication administration posed grave, even life-
threatening risks for residents at Petitioner’s facility.

The evidence offered by CMS centers around administration of medications to two
residents, Resident # 18, whose care I have discussed at Part a. of this Finding, and
Resident # 48. I find that it provides compelling support for my conclusion that
Petitioner failed to ensure that its residents were free from significant medication errors.
I find also that Petitioner did not rebut this evidence.

CMS introduced compelling evidence of a serious error by Petitioner’s staff in
administering insulin to Resident # 18. This resident was readmitted to Petitioner’s
acility from a hospital on October 19, 2007. During her hospitalization the resident
received insulin according to the following schedule: 20 units every morning at
breakfast, and 10 units every evening at dinnertime. CMS Ex. 12, at 25; Tr. at 85. The
insulin dosages were stated on a patient transfer form that was supplied to Petitioner’s
acility by the hospital when the resident was transferred there. /d. There is no evidence
that any physician at the hospital or the resident’s personal physician ordered that the
resident be given insulin in doses other than that which the resident had been receiving
while hospitalized.

However, and in an obvious misreading of the resident’s hospital record, Petitioner’s staff
wrote an admission order for the resident on the date of her transfer which ordered
administration of insulin in the following amounts: 55 units in the morning and 40 units
in the evening. CMS Ex. 12, at 27. The error was due to a misreading of the hospital
22

transfer form by Petitioner’s nursing staff. The form lists the resident’s home
medications taken prior to admission to the hospital as including insulin in amounts of 55
units in the morning and 40 in the evening. CMS Ex. 12, at 21. The nurse who
transcribed the insulin dosage failed to comprehend that a superseding and much lower
dose had been administered to the resident while she was hospitalized and that this lower
dose had not been countermanded or rescinded by later orders.

The transcription error and the subsequent administration of overdoses of insulin to
Resident # 18 had adverse effects. On the several days following the resident’s
readmission to the facility the resident had repeated hypoglycemic episodes culminating
with the October 27, 2007 episode that caused her to experience convulsions. These
episodes occurred on October 20 (blood sugar of 39 mg/dl at 8:00 a.m.), October 21
(blood sugar of 50 mg/dl at 1:00 a.m.), October 24 (blood sugar of 59 mg/dl at 11:00
a.m.), October 26 (blood sugar of 47 mg/dl at 8:00 p.m.) and twice on October 27 (blood
sugar of 50 mg/dl at 7:00 a.m. and 20 mg/dl at 7:15 p.m.). CMS Ex. 12, at 12, 14, 16.°

Petitioner argues in its defense that its staff actually reasonably concluded that the
dosages of insulin that they gave to Resident # 18 were correct and that there was no
transcription error or significant medication error. I am not persuaded by this argument.

As support for its argument Petitioner cites to a hospital history, physical examination
report, and discharge summary that was signed by Dr. Susan Briley, the resident’s
treating physician while she was hospitalized. P. Ex. 10. Petitioner asserts that this
document was not transcribed until November 11, 2007 and therefore, could not have
been used by Petitioner’s nurses in transcribing the resident’s admission orders on
October 19, 2007.

This assertion is an obvious red herring. CMS never contended that Petitioner’s nursing
staff relied on Dr. Briley’s report to determine appropriate insulin dosages. The evidence
relied on by CMS consists of a patient transfer form that was completed on October 19,
2007, the date of the resident’s discharge from the hospital (CMS Ex. 12, at 21-25) and
which I infer was faxed to Petitioner’s staff on that date. Jd. at 21. This was the
document that was mis-transcribed.

° Had Petitioner’s staff consulted with the resident’s treating physician on any one of
these instances — as was required by Petitioner’s diabetes protocol and Petitioner’s
medical director’s explicit order — the physician and the staff might have realized that the
resident was receiving an insulin overdose. At the very least, the physician might have
considered adjusting the resident’s insulin dosage to account for her hypoglycemia.
23

Petitioner also argues that the patient transfer form required Dr. Briley to check which
medications that the resident had been taking — at home or in the hospital — which she
wanted the resident to continue taking while residing at Petitioner’s facility. See CMS
Ex. 12. Petitioner argues that Dr. Briley did so as part of the hospital’s discharge process.
According to Petitioner, check marks next to the insulin dosages under the “Home Meds
Prior to Admission” heading clearly told Petitioner’s staff that Dr. Briley wanted
Petitioner to continue administering insulin in the doses of 55 units in the morning and 40
at night. Petitioner’s post-hearing brief at 30; see CMS Ex. 12, at 21.'°

But, this argument collapses the instant one looks at the exhibit. It is true that someone
(Dr. Briley was not called as a witness so it is simply speculation to contend it was her)
put check marks next to the dosages of insulin listed under the home medications
heading. But, someone also put check marks next to the much smaller dosages listed
further on in the patient transfer form. Jd. at 25. Following Petitioner’s logic, that would
evidently mean that Dr. Briley wanted Petitioner to administer 55 units p/us an additional
20 units of insulin to Resident # 18 in the morning and 40 units p/us an additional 10
units of insulin to the resident in the evening. That obviously makes no sense.

The logical reading of the resident’s hospital transfer form was that the resident’s insulin
losages had been reduced while in the hospital. It was also entirely logical to read the
record to mean that no increase of insulin dosages had been ordered after discharge
inasmuch as nothing in the hospital record supplied to the facility on October 19, 2007
irects that dosages be increased.

Moreover, even if there had been some ambiguity in the hospital record, that did not give
the staff the authority to make an uninformed conclusion as to which dosage was the
prescribed amount. At the least, the nursing staff should have consulted with Dr. Briley
about the insulin dosage she intended to be administered to Resident # 18.

The evidence presented by CMS concerning the care given to Resident # 48 establishes
an equally compelling case of a significant medication error. The resident was
readmitted to Petitioner’s facility on August 2, 2007, with an order for the medication
Tegretol. The hospital discharge orders specified that the medication, which had been
administered in a dosage of 200 mg, twice daily, be reduced to 200 mg, once per day.
CMS Ex. 33, at 5. Notwithstanding, Petitioner’s nursing staff erroneously recorded the

Tt is utter speculation for Petitioner to assert that its staff relied on check marks or other
handwritten notations on the hospital transfer form. None of Petitioner’s staff testified
and so, there is no evidence to show what staff may have thought about check marks
when copying the incorrect insulin dosages from the hospital transfer form.
24

prescribed dosage of Tegretol as 200 mg administered twice daily. CMS Ex. 33, at 8.
The staff repeated this error in September. CMS Ex. 47, at 8; CMS Ex. 48, at 15.
Resident # 48 thus received 400 mg of Tegretol daily — double his prescribed dose —
from August 2 through September 13, 2007.

Overdoses of Tegretol can cause serious and even lethal damage. CMS Ex. 50, at 5.
Potential complications include neutropenia (an abnormally low number of white blood
cells, which can expose a patient to life-threatening bacterial infection), and impaired
liver and cardiac function. Jd.

Petitioner admits that its staff gave Resident # 48 a prolonged dosage of Tegretol that was
louble the prescribed amount. Petitioner denies that the error was significant. According
to Petitioner, the overdose would not have exposed the resident to any risk of harm much
less serious harm or death. Petitioner’s post-hearing brief at 49. Petitioner asserts that a
lose of 400 mg per day — which was the amount that Resident # 18 was receiving instead
of the 200 mg per day which had been prescribed for him — is actually a low dose of the
medication. A therapeutic dose of the medication can range up to 800 to 1200 mg. per
lay, according to Petitioner. Moreover, Petitioner contends, blood tests of the resident
showed no actual harm because the 400 mg per day of Tegretol that the resident had been
receiving in fact produced a sub-therapeutic level of the medication in the resident’s
blood. Thus, Petitioner argues that even if Resident # 48 received an overdose of
Tegretol, it was well within the margin of error and posed no danger. Jd.

However, the issue here is not whether Resident # 48 was actually harmed by the
overdose of Tegretol. Nor is Petitioner’s case helped by the fact that the dosage the
resident received turned out, in retrospect, to not be a threat to his health.

Petitioner’s argument is essentially a post hoc excuse for administering the Tegretol
overdose to Resident # 48. Obviously, the resident’s physician had a reason for limiting
the medication to 200 mg per day and not 400 mg as was given by Petitioner’s staff.
And, as was testified to credibly by Dr. Schmitt, there was a potential for adverse
consequences from an overdose even if those consequences did not occur.

The inaccurate transcription of prescriptions and the subsequent overdosing of not one
but two residents at Petitioner’s facility establish a pattern of sloppiness by Petitioner’s
nursing staff. There was an evident failure by the staff to exercise necessary diligence to
make sure that prescriptions were transcribed accurately and that the correct dosages of
medication were given to residents. That pattern posed a great risk for residents. Even if
the error in the case of Resident # 48 might not actually have posed jeopardy for the
resident, it supports a finding that, overall, Petitioner’s staff was administering
medications to its residents in a decidedly careless and unsafe way. The potential for
harm from this weakness in Petitioner’s operations was substantial.

25

e. Petitioner was not administered in a manner that enabled it to
use its resources effectively and efficiently to attain or maintain the
highest practicable physical, mental, and psychosocial well-being
Sor each of its residents.

CMS’s argument that Petitioner failed to comply with the requirements of 42 C.F.R. §
483.75 is based on the findings of noncompliance that I make at Parts a.-d. of this
Finding. Essentially, CMS reasons that the widespread and pervasive deficiencies that
were present at Petitioner’s facility provided proof that Petitioner was not managed in an
effective or efficient manner. Petitioner offered neither evidence nor argument to rebut
CMS’s assertions of management failure.

I find CMS’s logic to be compelling. The systemic failure of Petitioner’s nursing staff to
comply with physicians’ orders and with Petitioner’s internal protocol can and should be
laid at the feet of Petitioner’s management. It was Petitioner’s management that bore
ultimate responsibility for assuring that its internal policies — as expressed in its protocols
—and physicians’ orders were effectively carried out. The wholesale failure of
Petitioner’s nursing staff to do so shows a disregard for this responsibility.

2. Petitioner did not prove CMS’s determination of immediate jeopardy
level noncompliance to be clearly erroneous.

An immediate jeopardy level deficiency is one in which a facility’s noncompliance
causes or is likely to cause serious injury, harm, impairment, or death to a resident or
residents. 42 C.F.R. § 488.301. The evidence in this case overwhelmingly demonstrates
that Petitioner’s noncompliance caused residents of its facility to be in immediate
jeopardy. There was a high probability that residents would suffer serious injury, harm,
or death, from:

e The nursing staff's wholesale disregard of Petitioner’s diabetes protocol and of
explicit physicians orders;

e The staff’s failure to consult with residents’ physicians in circumstances that
clearly constituted medical emergencies;

e The egregious errors that the staff made in transcribing medication orders and
administering medication to residents; and

e The failure of Petitioner’s management to assure that facility protocols and
physicians orders were executed by the nursing staff.

The failure of Petitioner’s nursing staff to consult with residents’ treating physicians
about the hypoglycemic crises sustained by residents #s 18, 27, and 40 certainly put these
26

residents at a high likelihood of suffering serious harm including seizures, coma, or
death. CMS Ex. 50, at 5. The failure to consult in the case of Resident # 56, when the
resident experienced an incidence of bradycardia coupled with very elevated serum
potassium levels, exposed this resident to a likelihood of serious harm at the least. Id. at
6.

These examples are part of a much broader pattern of resident-endangering
noncompliance which I have discussed at length in this decision. The operations at
Petitioner’s facility were essentially anarchic, with nursing staff acting without apparent
guidance from anyone when they dealt with residents’ medical crises.

Petitioner did not offer evidence that proved CMS’s immediate jeopardy determination to
be clearly erroneous. Petitioner contends that the surveyors’ and CMS’s medical expert’s
opinion as to the probabilities of harm or worse resulting from its noncompliance may be
laid to “somewhat overheated rhetoric about the likely, or even potential, impact of . . .
errors... .” Petitioner’s post-hearing brief at 63. In the main, however, it argues that it
complied with Medicare participation requirements and that the premise for finding
immediate jeopardy is wrong.

I do not find the conclusions of CMS’s experts to be overheated. The testimony that
these witnesses offered is persuasive. CMS Ex. 47; CMS Ex. 48; CMS Ex. 50. Nothing
said by these witnesses during their cross-examination impeached their credibility.

Petitioner also contends that there could not have been immediate jeopardy at its facility
because none of the residents whose specific care I have discussed in this decision
suffered lasting harm from the care that Petitioner’s staff rendered. This argument is
without merit because proof of actual harm is not a prerequisite to finding immediate
jeopardy. That residents did not suffer lasting injury or die from the actions or inactions
of Petitioner’s staff was fortuitous, but that does not detract from my finding that the
likelihood of serious injury or worse was very high in those specific instances that I have
discussed.

3. Civil money penalties of $6,550 per day are reasonable remedies for
Petitioner’s noncompliance.

The permissible range for civil money penalties that are imposed to remedy immediate
jeopardy level deficiencies is from $3,050 to $10,000 for each day of noncompliance. 42
C.F.R. § 488.438(a)(1)(i). There are regulatory criteria which must be applied to decide
where within this range a penalty amount should fall. These criteria include: the
seriousness of a facility’s noncompliance; its compliance history; its culpability; and its
financial condition. 42 C.F.R. §§ 488.438(f)(1) — (4); 488.404 (incorporated by reference
into 42 C.F.R. § 488.438(f)(3)).
27

CMS determined to impose civil money penalties of $6,550 per day for each day of a
period that began on June 25 and which continued through November 27, 2007. The
penalty amount falls within the middle of the permissible range for immediate jeopardy
level noncompliance. The duration of penalties is based on CMS’s determination of the
beginning and end dates of the immediate jeopardy level noncompliance at Petitioner’s
facility.

CMS’s remedy determination is reasonable both in terms of duration and amount.
Petitioner has offered no evidence directly challenging the determination of duration. It
has not contended that, if there was immediate jeopardy noncompliance, it began later
than or ended earlier than the dates determined by CMS. Consequently, I sustain CMS’s
duration determination."

As to penalty amount, I find it to be well supported by the evidence establishing the
seriousness of Petitioner’s noncompliance. Petitioner’s noncompliance was shocking. It
tolerated a state of anarchy in its facility in which nurses were free to make treatment
decisions that should have been made either by physicians directly or at their instruction.
It allowed nurses to defy physicians’ orders and to ignore written protocol that had been
adopted to establish parameters of care. The anarchic state in Petitioner’s facility had
severe consequences for residents. Several residents experienced medical crises which
put them on the edge of sustaining life-threatening consequences. But, even those
alarming events did not prompt Petitioner’s staff or management to assume and discharge
their responsibilities.

Petitioner does not aver that its financial condition precludes it from paying the penalties.
Instead, it once again challenges the evidence addressing the noncompliance and its
seriousness. That is evidence which I have discussed at length in this decision and which
I will not revisit here. It asserts that it is unfair to impose so large a civil money penalty
amount given that CMS, in the end, elected to pursue only five of the many deficiencies
that were cited in the November survey report. It argues that “retroactive” civil money
penalties have no remedial value and that they should not be imposed against it. And, it
contends that the total civil money penalty amount, more than $1,000,000 in this case, is
unreasonable.

"' Petitioner complains that the beginning date of noncompliance determined by CMS
was arbitrarily set based on the first date that Resident # 27 had a hypoglycemic episode.
Petitioner’s post-hearing brief at 68, n.20. I do not find that date to be arbitrary inasmuch
as the evidence plainly establishes immediate jeopardy level noncompliance as of that
date.
28

There is nothing unfair about basing the remedy in this case on the five deficiencies that I
have addressed in this decision. The remedy is amply supported by evidence establishing
the egregiousness of these deficiencies. Indeed, I would have sustained penalties of
$6,550 per day against Petitioner based on the presence of any of these deficiencies,
given their seriousness and the probability of harm or worse that they created.

The total amount of the penalties is simply a reflection of the duration of Petitioner’s
noncompliance and it is plainly authorized by the Act and regulations. Act §
1819(h)(2)(B)(ii); 42 C.F.R. § 488.438(a)(1)(i). I do not find it to be punitive because it
fairly reflects the seriousness of Petitioner’s noncompliance.

Nor do I understand Petitioner’s assertion that the penalties are unreasonably
“retroactive.” All civil money penalties are retroactive when they address noncompliance
that predates a survey, as was the case here. That is perfectly consistent with what
Congress envisioned in adopting section 1819 of the Act.

/s/
Steven T. Kessel
Administrative Law Judge

